Citation Nr: 1741728	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cellulitis of the bilateral feet.

2.  Entitlement to a service connection for a left ankle disorder, to include osteomyelitis.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in March 2012.  

This case was last before the Board in June 2015, when the above noted issues were remanded for the Veteran to be scheduled for another Board hearing, as the VLJ who conducted the March 2012 hearing was no longer employed by the Board.  The Veteran testified at a Board hearing before a different VLJ in April 2016.  In October 2016, the Veteran was informed that VLJ was also no longer employed by the Board, and he was asked whether he desired another hearing.  The Veteran replied that he did not wish to appear at another Board hearing.  

In February 2017, the Board requested a Veterans Health Administration (VHA) opinion regarding the above noted issues; the VHA opinion was obtained in April 2017.  In August 2017, the Veteran submitted additional arguments and evidence in support of his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran submitted additional medical treatment records in August 2017.  These treatment records showed the Veteran was hospitalized at Keesler Medical Center in December 2016 due to left ankle swelling, pain, warmth, and inability to bear weight, with a discharge diagnosis of cellulitis of the left lower extremity.  The treatment records also indicated that before the Veteran was hospitalized at Keesler Medical Center, he had received treatment for his symptoms at the emergency department of Gulfport Memorial Hospital and at the Gulfport Memorial Urgent Care Facility.  However, the claims file does not currently contain these records.  Therefore, it appears there are outstanding private treatment records, and a remand is necessary in order to obtain those records and any other outstanding VA or private treatment records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, while the Board seems to have adequate opinions regarding the etiology of the Veteran's current diagnoses of cellulitis and osteomyelitis, the claims file does not currently contain any opinions regarding the etiology of the other diagnoses of 

the Veteran's bilateral feet and ankles found in the treatment records, to include gout, Achilles tendonitis, infected abscess, neuropathy, paresthesias, and possible synovitis of the left ankle.  Thus, a remand is necessary in order to obtain an addendum opinion that addresses the etiology of these diagnoses, and whether any are related to the Veteran's severe blisters on his feet as the result of ill-fitting boots in service, or any other aspect of his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Biloxi VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral feet and ankles which his not already of record, to include the December 2016 treatment records from the Gulfport Memorial Hospital and the Gulfport Urgent Care Facility.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Submit the claims file to a qualified VA examiner in order to obtain an addendum opinion that addresses the etiology of the Veteran's gout, Achilles tendonitis, infected abscess, neuropathy, paresthesias, and possible synovitis of the left ankle, and whether any of these diagnoses are related to military service.  If the examiner finds that any of these diagnoses are incorrect, he or she must identify which diagnoses are incorrect and explain why he or she finds them incorrect.

To the extent the examiner finds the diagnoses correct, he or she should opine as to whether the Veteran's gout, Achilles tendonitis, infected abscess, neuropathy, paresthesias, and possible synovitis of the left ankle at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include his claimed ill-fitting boots, his severe blisters of the bilateral feet, his June 1978 treatment for left ankle cellulitis, and his subsequent problems with blisters, tinea pedis, and athlete's foot.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




